Citation Nr: 1430010	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of strep throat.

2. Entitlement to service connection for right lower leg disability.

3. Entitlement to service connection for right thigh disability.

4. Entitlement to service connection for right knee disability.

5. Entitlement to service connection for right ankle disability.

6. Entitlement to service connection for back disability.

7. Entitlement to an initial rating in excess of 30 percent for migraines.

8. Entitlement to an initial rating in excess of 10 percent for bilateral flat feet.

9. Entitlement to an increased rating in excess of 10 percent for scars, painful, left lower extremity and left buttock.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before a now-retired Veterans Law Judge in March 2011; the hearing transcript has been associated with the file and has been reviewed.  The Veteran was given the opportunity to request another Board hearing with a current Veterans Law Judge but did not do so.

In June 2011, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to increased ratings for migraines, bilateral flat feet, and painful scars being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have residuals of strep throat, a right lower leg, right knee, right thigh, right ankle, or back disability that were incurred in or due to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of strep throat have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for right lower leg disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for service connection for right thigh disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Strep Throat Residuals

The Veteran has claimed service connection for residuals of strep throat.  The Veteran testified at his March 2011 Board Hearing that during basic training he was hospitalized for about seven days related to his throat. 

The Veteran's September 1989 report of medical history notes that in August 1986 the Veteran fell unconscious and was diagnosed with having strep throat.  It was noted that there had been no recurrence.  The Veteran was further noted to have had frequent colds since childhood manifested with runny nose, sneezing, and coughing.  The Veteran's service treatment records reflect that he was diagnosed with upper respiratory infections in July 1987 and November 1988.

The Veteran underwent a VA examination in July 2011.  The Veteran told the examiner he had strep throat symptoms several more times in service after having strep throat during basic training.  Since service he said he has had a sore throat approximately two to three times per year.

The examiner noted that the Veteran's strep throat culture in 1988 was negative for strep.  The examiner found that the Veteran had an upper respiratory infection at the time of the examination. 

While the evidence suggests that the Veteran did have an acute incidence of strep throat in service, the evidence does not show that the Veteran currently has strep throat or any residuals of strep throat.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Although the Veteran generally suggests that his sore throats since service are related to his incidence of strep throat in service, the evidence does not support that there is any relationship such that the Veteran could be found to have a current disability consisting of residuals of strep throat.  To the extent that the Veteran himself has so opined, the Board finds he is not competent to do so.  While the Veteran, as a lay person, is competent to report, for example, that he has had sore throats, he does not have the education, training, or experience to diagnose strep throat residuals or opine as to the etiology of any current throat symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d 1372.

Therefore, the Board finds a preponderance of the evidence is against service connection for strep throat residuals, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


Back and Right Leg, Knee, Thigh, Ankle

The Veteran has claimed service connection for right lower leg, right knee, right thigh, right ankle, and back disabilities, which he testified at his March 2011 Board hearing he believed were all related to each other and a result of marching and playing sports in service.

The Veteran testified he was given Motrin in service for the pain.  He did not testify as to any specific injury in service, other than noting that he had pulled a hamstring playing football once but did not seek treatment for it.

A September 2001 private treatment record notes a report of right ankle pain.  In May 2003 the Veteran saw a private physician, reporting a gradual onset of low back pain and stiffness in his right hip and right knee, which had begun when he started a job driving a van.  In October 2004 the Veteran was seen for a private consultation after reporting right groin and right lateral knee pain.  The Veteran also reported pain in his low back and said the pain gets worse after sitting for a long period of time.  The private physician stated that a lumbar MRI showed L5-S1 degenerative disc disease with herniation.  He opined that the pain was localized in the hip and knee joints and not due to the Veteran's reported back pain.

VA treatment records reflect that in May 2008 the Veteran reported experiencing right knee, right hip, and right ankle pain for a few months.  The Veteran stated that he thought the pain was due to Tae Bo, but it had persisted since he quit.  X-rays were normal.

In July 2011 the Veteran underwent a VA examination.  The examiner opined that the Veteran's right ankle disability is less likely than not related to service.  The examiner explained that although the Veteran reported playing sports in service, there is no mention of a right ankle injury in his service treatment records.  The examiner noted a 2008 report of ankle injury, which is many years after service, indicated pain for only a few months.

The examiner also opined that the Veteran does not likely have a back disability due to service.  The examiner explained that the Veteran did not report a history of injury to his back and reported that his back pain began five years ago, which is many years after service.

The Appeals Management Center obtained an independent medical opinion in October 2012.  The physician reviewed the Veteran's file and concluded that the Veteran's right ankle, knee, lower leg, and thigh disabilities are less likely than not a result of his service.  The reviewer noted that the Veteran had no objective findings on VA examination in 2011 and service treatment records did not show injuries to his right ankle, knee, lower leg, or thigh.

The Board again notes that that in the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. App. 141.  To the extent that the Veteran does have a disability of his right lower leg, right knee, right thigh, right ankle, and back, the Board finds that the evidence does not support finding that there is a causal connection between those conditions and the Veteran's service.

Service treatment records show no complaints regarding the Veteran's right lower leg, right knee, right thigh, right ankle, or back.  Further, the Veteran himself has not testified to any specific trauma in service, with the exception of a pulled hamstring.  Although he suggested during his Board testimony that he has had pain in his lower leg, right knee, right thigh, right ankle, and back since service, post-service treatment records do not reflect ongoing complaints since his 1989 discharge from service.

While the Board acknowledges that the Veteran is competent to report the presence of pain as it is a readily observable symptom, he is not competent as a lay person to diagnose or opine as to the etiology of any current lower leg, right knee, right thigh, right ankle, or back disabilities.  The competent medical opinion evidence does not support a causal connection to service or any incident thereof.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The 2011 VA examiner specifically opined that the Veteran's right ankle and back disabilities are less likely than not related to his service.  The 2012 VA reviewer further opined that the claimed right ankle, knee, lower leg, and thigh disabilities are less likely than not related to the Veteran's service.

Therefore, the Board finds that a preponderance of the evidence is against service connection for any of the claimed conditions, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2011 and a medical opinion was obtained in October 2012.  The examiner, a medical professional, obtained an accurate history,  listened to the Veteran's assertions, and performed the necessary tests.  The reviewer further reviewed the claims file, including the VA examination report, in offering an additional medical opinion.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of strep throat is denied.

Service connection for right lower leg disability is denied.

Service connection for right thigh disability is denied.

Service connection for right knee disability is denied.

Service connection for right ankle disability is denied.

Service connection for back disability is denied.


REMAND

In a September 2012 rating decision the RO granted service connection for migraines and assigned a disability evaluation of 30 percent.  In the same decision the RO granted service connection for bilateral flat feet and assigned a disability evaluation of 10 percent.  The Veteran filed a notice of disagreement (NOD) with that decision in February 2013.  

In a December 2013 rating decision the RO granted an increased rating of 10 percent for scars, painful, lower left extremity and left buttock.  The Veteran filed a NOD with that decision in January 2014.

A Statement of the Case must be issued with respect to those claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the November 2012 increased rating claim referenced by the RO is neither associated with the paper claims file available to the Board nor available in the Virtual VA or VBMS systems.  On remand, the RO should ensure that claim is associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case (SOC) concerning his claim for entitlement to an initial rating in excess of 30 percent for migraines, entitlement to an initial rating in excess of 10 percent for bilateral flat feet, and entitlement to an increased rating in excess of 10 percent for scars, painful, left lower extremity and left buttock.  Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these claims.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal, should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


